Title: From Thomas Jefferson to Charles Yancey, 23 July 1821
From: Jefferson, Thomas
To: Yancey, Charles


						Dear Sir
						
							Monticello
							July 23. 21.
						
					I duly recieved your favor of the 12th and chearfully undertook a compliance with your request. I now inclose the drawings you desired. every thing proposed in them is in the plainest style, and will be cheap altho’ requiring skill in the workmanship. without this it will be rendered barbarous in the execution. of one truth I have had great experience that ignorant workmen are always dearest. I cannot therefore but recommend to you to get the work undertaken by some of the workmen of our University: better work, or more faithful, in brick or wood, was never seen any where and our prices are reduced as low as they can live by. considering the Philadelphia printed price-book as the result of long competitions between workmen and employer, we notified, after the 1st year of our work, that these were the prices we should be governed by. our own workmen refused at first to undertake for less than from 15. to 40. percent on the Philadelphia prices, because they had always had that extravagant set of prices. we therefore procured workmen, from Philadelphia, who undertook readily at the printed prices: and all our work, since the 1st year has been executed according to them, by which we have certainly saved 25. percent. for brickwork of the very best kind we give 10.D. the M out and out, not allowing a sammel brick or a bat but where necessary; to be used, and grouting every course. these people will do your work understandingly, faithfully and quickly, and give you no trouble. indeed I would wish you to take a ride here; and I will with pleasure go with you to the University, and have every thing laid open to your information. there you may see and judge for yourself of these workmen and their work, and get valuable insight as to the work you are to contract for, and make your contract in a word by reference to the book for sd prices, without fighting or clarification either at the time of bargaining, or settling. you will see an establishment than which no country can shew a more beautiful one, nor one more economically executed. it’s whole expence when compleat may go to 200, or 220.M.D. I have heard that the Richmond court house has cost that sum. there is a single house, ours is a town.You will see that my plan of your Court house goes a little beyond the dimensions you proposed, but that not a single foot can be taken from it without injuring the  if a good foundation can be got at the depth of 2. f. then the height from the bottom of that to the watertable will be 5.f. and making it so far 2. bricks thick, and a brick and a half upwards, the whole building, columns & all, will take 140,212. bricks. accurately calculated and deducting openings, the walls then will cost 1402 D. and the rest of the work finished in the best manner, will according to the common rule of estimating cost double of that, making a whole cost of $4206. D. out and out, or 42. cents a tythe. ninty levy, supposing you have 10. M. tythes. 4. pr. of stone caps & bases for your columns. if you have good stone con you can get a stone cutter here. if no stone convenient they can be cut  round by water to your nearest landing. the whole 4. pair will weigh about 7230 lb. or one boat load. I would advise you to cover with tin, instead of shingles. it is the lightest, & most durable cover in the world. we know that it will last 100. years, & how much more we do not know. the tin & putting on costs 15.D. a square, and we were asked here 10.D. a square for heartpine shingling. all our buildings except one are covered with tin. your roof will be about 37. or 38. squares.I shall go to Bedford about the 8th of August, and wish you could come before that. if a later visit will be more convenient, my absence will be of a fortnight only, but my return will be to stay but a few days at home. I would write you notice from Lynchburg of my return and stay, but the surest would be for you to come before my departure. it is but a morning’s ride from Warminster to Monticello, where I will hope to see you. I salute you with great esteem and respect.
						Th: Jefferson